DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       CHARLENE SCARFONE,
                            Appellant,

                                    v.

                              JARED FREID,
                                Appellee.

                              No. 4D16-4223

                          [November 16, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No. FMCE 15-
004761 (41).

   Mark S. Lowry of Lowry Legal, LLC, Fort Lauderdale, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.